TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2015



                                     NO. 03-15-00108-CV


                                   J. R. and L. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on February 23, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.